Citation Nr: 0913342	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  07-34 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability, including tendonitis of the patellar ligament, 
and medial meniscus tear with degeneration of the right knee 
lateral meniscus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




REMAND

The Veteran had active military service from May 1977 to June 
1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The Veteran contends that he injured both knees while on 
active duty in Okinawa, Japan, noting that he developed a 
sharp pain during a hike.  He indicates that he was treated 
for left knee cap pain, and placed on light duty for at least 
six months after his injury.  See May 2006 Application for 
Compensation, and November 2006 VA examination.

In this case, the record contains several in-service entries 
noting complaints and treatment related to the Veteran's 
knees.  Specifically, several entries in the service 
treatment records dated in 1978 and 1979 show that the 
Veteran had bilateral chondromalacia, and noted pain and 
crepitus in both knees, with limited range of motion, and 
patellar swelling and edema.  See May 1978, July 1978, 
November 1978 entries; and March, June, July, and October 
1979 entries.  However, the Veteran's March 1981 discharge 
examination noted a normal clinical evaluation for the 
Veteran's lower extremities.

In November 2006, the Veteran was afforded a VA examination 
to obtain a medical opinion regarding the likelihood that his 
current bilateral knee disability was related to his military 
service.  The examiner diagnosed the Veteran with patellar 
ligament tendinitis and noted normal radiological findings 
for both knees, without chondromalacia.  The VA examiner 
noted that the Veteran was experiencing an overuse injury of 
the patellar tendon/patellar ligament which produced pain at 
the inferior/bottom pole of the patella or at the tibial 
tubercle.  The examiner stated that although the Veteran had 
a previous history of chondromalacia patellae, he did not 
show any symptoms that correlated directly to that disability 
based upon the physical findings.  Specifically, a negative 
patellofemoral grind test demonstrated this conclusion in 
addition to the radiological results showing no sign of 
chondromalacia patellae.  The VA examiner noted that although 
the Veteran was diagnosed and treated for chondromalacia 
patellae in 1978, he had not received any treatment for this 
problem since discharge.  Based on the above, the November 
2006 VA examiner concluded that the pain and discomfort the 
Veteran was currently experiencing was most likely caused by 
or a result of tendinitis of the patellar ligament and not 
chondromalacia.

The Veteran also submitted MRI's of the left and right knee 
from St. Joseph's imaging center, dated in November 2007, 
which noted that the Veteran had a history of knee injury in 
1978 and had been experiencing recurring pain and swelling 
with decreased range of motion.  MRI's for both the right and 
left knees revealed no evidence of chondromalacia of the 
patella.  Regarding the right knee, the examiner noted 
findings consistent with a tear of the posterior horn of the 
medial meniscus and probable degenerative signal and changes 
within the lateral meniscus.  The examiner also noted that 
the right knee findings were consistent with a partial tear 
or prior injury to the posterior cruciate ligament.  For the 
left knee, the examiner noted that the findings of an 
abnormal signal within the anterior and posterior cruciate 
ligaments with some thickening suggested a chronic injury 
without full thickness tear due to the lack of joint 
effusion.

The Board notes that VA regulations require VA to provide a 
medical examination or obtain a medical opinion based on the 
evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4) (2008).  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, although the November 2006 examiner stated that 
the pain and discomfort the Veteran was currently 
experiencing was most likely caused by or a result of 
tendinitis of the patellar ligament and not chondromalacia, 
the Board finds that an additional medical opinion is needed 
to clarify whether any current bilateral knee disability is 
related to the Veteran's period of military service.  
Specifically, the claim must be remanded for a medical 
opinion regarding the medical probabilities that any current 
knee disability, including bilateral tendonitis, patellar 
ligament damage, or medial meniscus tear with degeneration of 
the right knee lateral meniscus, is related to the Veteran's 
in-service bilateral knee problems, which included varied 
assessments of chondromalacia, pain, crepitus, swelling, and 
limited range of motion.  To state it another way, a medical 
opinion is needed to address whether the in-service notations 
showing complaints and treatment related to the Veteran's 
knees and a diagnosis of chondromalacia, are a part of the 
same disease process as the currently diagnosed bilateral 
tendonitis, or any other diagnosed knee disability, i.e.-
whether the in-service notations dated in 1978 and 1979 
represent the prodromal signs of the Veteran's currently 
diagnosed knee problems.

Accordingly, the appellant's case is REMANDED to the agency 
of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should ask the Veteran to 
identify names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claim, including any 
recently prepared treatment records.  
With any necessary authorization from the 
Veteran, obtain and associate with the 
claims file any medical records 
identified by the Veteran that have not 
been secured previously.

2.  The Veteran should be afforded a VA 
joints examination, conducted by a 
physician with appropriate expertise, to 
obtain a nexus opinion regarding the 
medical probability that any current knee 
disability is attributable to the 
Veteran's active military service.  The 
physician should include an opinion as to 
whether it is at least as likely as not 
that any current knee disability is, even 
in part, attributable to military 
service.  The Veteran's documented in-
service diagnosis of chondromalacia, 
limited range of motion, crepitus and 
edema as noted in several in-service 
entries dated in 1978 and 1979, should be 
taken into account when providing an 
opinion.

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  The AOJ 
should make sure that the examination 
report complies with this remand and 
answers the questions presented in the 
examination request, especially with 
respect to detailing any connection to 
military service.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  No action is required 
of the Veteran until he is notified by the AOJ.  The Veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the AOJ.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

